Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract

Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Metabolic pathway for biosynthesis of poly (3- hydroxybutyrate- co-4-hydroxybutyrate) from 4-hydroxybutyrate by Alcaligenes eutrophus Henry E. VALENTIN et al.; Eur. J. Biochem. 227, 43-60 (1995).

With regard to applicants’ product claim 1 which is directed to 
a low-temperature processable aliphatic polyester comprising 3-hydroxybutyrate monomers and 4-hydroxybutyrate monomers as polyhydroxyalkanoate copolymer molecules, wherein a content of the 4-hydroxybutyrate monomers is 76 to 98 mol%.

 poly(3-hydroxybutyrate-co-4-hydroxybutyrate) rather than a homopolyester of 4-hydroxybutyrate is accumulated. This indicates that 4-hydroxybutyrate and the other precursor substrates are at least partially degraded to acetyl-CoA and /or 3-hydroxybutyryl-CoA under storage conditions. 
The reference also recognizes that, “under aerobic conditions, 4-hydroxybutyrate may be degraded to succinate via succinate semi aldehyde. Succinate semi aldehyde occurs also as an intermediate during the aerobic degradation of y-amino butyrate.  
Thus, the reference demonstrates that it is known in the art that an aliphatic polyester may be produced from a bacteria with succinic semi aldehyde reductase wherein both 3-hyroxybutyrate monomers and 4 hydroxybutyrate monomers are produce wherein the 4 hydroxybutyrate are predominate. 
The reference does not disclose that the aliphatic polyester produced is low temperature processable since the primary focus of the reference was the determination of the pathway or mechanism of the bacteria using 4 hydroxybutyrate to produce the copolymer. However, given the information of the reference, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the processed polyester prepared in the reference would have the same characteristics, i.e. low temperature processability as that claimed.  Note that since applicants’ own disclosure 

With regard to claim 11 directed to 

a method for preparing a low-temperature processable aliphatic polyester comprising 3-hydroxybutyrate monomers and 4-hydroxybutyrate monomers as polyhydroxyalkanoate copolymer molecules, wherein a content of the 4-hydroxybutyrate monomers is 76 to 98 mol%, the method comprising the step of: culturing an organism in the presence of one or more carbon raw materials under conditions under which (a) the one or more carbon raw materials are converted to 3-hydroxybutyryl-CoA and 4-hydroxybutyryl-CoA and (b) the 3- hydroxybutyryl-CoA and the 4-hydroxybutyryl-CoA are polymerized to form the polyhydroxyalkanoate copolymer molecules, thereby forming the polyhydroxyalkanoate copolymer molecules.

As noted above, Valentin et al. discloses the examination of the mechanism and pathways of how bacteria uses 4 hydroxybutyrate and 1, 4 butanediol as a carbon source for growth. On page 1 under the subheading Note, the reference states that “when this strain is incubated in two-stage batch cultivation experiments, and if 4-hydroxybutyrate, 1,4-butanediol, 4-chlorobutyrate or y-butyrolactone is provided as a carbon source in the second stage, poly(3-hydroxybutyrate-co-4-hydroxybutyrate) rather than a homopolyester of 4-hydroxybutyrate is accumulated. This indicates that 4-hydroxybutyrate and the other precursor substrates are at least partially degraded to acetyl-CoA and /or 3-hydroxybutyryl-CoA under storage conditions. 
The reference also recognizes that, “under aerobic conditions, 4-hydroxybutyrate may be degraded to succinate via succinate semi aldehyde. Succinate semi aldehyde 

With regard to claim 12 directed to

 a method for preparing the low-temperature processable aliphatic polyester according to claim 11, wherein the organism has been genetically engineered to comprise enzymatic activities of a polyhydroxyalkanoate synthase, an acetyl-CoA acetyltransferase, an acetoacetyl-CoA reductase, a succinate semi aldehyde dehydrogenase, a succinic semi aldehyde reductase, and a CoA transferase by stable incorporation of genes encoding the polyhydroxyalkanoate synthase, the acetyl-CoA acetyltransferase, the acetoacetyl-CoA reductase, the succinate semi aldehyde dehydrogenase, the succinic semi aldehyde reductase, and the CoA transferase into the organism by introduction of one or more stable plasmids comprising the genes and/or by integration of the genes into the genome of the organism, and to not comprise enzymatic activities of either an NAD+-dependent succinate-semi aldehyde dehydrogenase or an NADP+- dependent succinate-semi aldehyde dehydrogenase or both. 

See abstract, pages 44, 45, 47-48, and 56-58.

With regard to claim 13, 
wherein the one or more carbon raw materials, taken together, have a biobased content of = 50 %.

See abstract, pages 44, 45, 47-48, and 56-58.

With regard to claim 19 directed to 
a low-temperature processable aliphatic polyester prepared by the method according to claim 11.




With regard to claim 21 directed to

 an article comprising the low-temperature processable aliphatic polyester [above], wherein the article is a biodegradable wax, a medical device, a low-temperature hot melt, a non-woven cloth, a bioplastic, a drug carrier, a medical wrap, a medical fiber, a medical filament, a medical stent, or an orthopedic prosthesis. 

The reference does not state how the polyester produced may be used. The focus of the reference was the determination of the pathway or mechanism by which the polyester was produced and not the production and use of the polyester product itself. Nevertheless, given the information of the reference, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the product of the reference is prepared in the same manner as that which is claimed. Thus, it would have been reasonable to conclude that the polymer would also be usable in the same manner as that which is claimed. One would have been motivated to do so, since the use of aliphatic polyesters to produce the articles above is well documented in the art.  Moreover, when chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979).  
In conclusion, in view of the above, there appears to be no significant difference between the reference and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Claim Objections
Claim 2, 3, 4, 5, 6, 7,8, 9 10,14,15,16,17,18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-21 are objected to because of the following informalities:  The recited “processible” should read –processable-.   Appropriate correction is required.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/Terressa Boykin/           Primary Examiner, Art Unit 1765